Title: From John Adams to Jonathan Mason Jr., 21 August 1776
From: Adams, John
To: Mason, Jonathan Jr.


     
      Dear sir
      Philadelphia August 21. 1776
     
     I had by Yesterdays Post, the Pleasure of your Letter of the 12. instant. The Account you give me of the Books you have read and Studied is very agreable to me. Let me request you, to pursue my Lord Coke. The first Institute You Say you have diligently Studied. Let me Advise you to study the second, third and fourth Institutes with equal Diligence. My Lord Coke is justly Styled the oracle of the Law, and whoever is Master of his Writings is Master of the Laws of England. I should not have forgotten his Reports or his Entries. These, equally with his Institutes demand and deserve the Attention of the student.
     It is a Matter of Curiosity rather than Use, of Speculation rather than Practice, to contemplate what Mr. Selden calls the Antiqua Legis Facies. Yet I know a young Mind as active and inquisitive as yours, will not be easy without it. Horne, Bracton, Briton, Fleta, Thornton, Glanville, and Fortesque, will exhibit to you this ancient Face, and there you may contemplate all its Beauties.
     The Year Books, are also a great Curiosity. You must make yourself sufficiently acquainted with Law French, and with the abbreviated Law Hand, to read and understand the Cases reported in these Books when you have occasion to search a Point.
     The French Language will not only be necessary for you as a Lawyer, but if I mistake not, it will become every day more and more a necessary Accomplishment of a Gentleman in America.
     There is another Science, my dear sir, that I must recommend to your most attentive Consideration, and that is the civil Law. You will find it so interspersed with History, Oratory, Law, Politicks, and War, and Commerce, that you will find Advantages in it, every day. Wood, Domat, Ayliff, Taylor ought to be read but these should not suffice. You should go to the Fountain Head, and drink deep of the Pierian Spring. Justinians Institutes and all the Commentators upon them, that you can find you ought to read.
     The civil Law will come as fast into Fashion in America as the french Language, and from the same Causes.
     I think myself much obliged to Mr. Morton for his Politeness to you, and should Advise you to accept of his kind Offer, provided you dont find the Practice of his office interferes too much with your studies, which I dont think it will.
    